NUMBER 13-12-00300-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


JOHN ALLEN QUEEN,                                                          Appellant,


                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 411th District Court
                          of Polk County, Texas.


                            MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez
      By one issue, appellant, John Allen Queen, challenges his conviction for felony

retaliation, arguing that the trial court erroneously allowed jury argument and testimony
referring to his previous murder conviction. See TEX. PEN. CODE ANN. § 36.06(a)(1)

(West 2011). We affirm.1

                                          I.      BACKGROUND2

        Appellant was indicted for retaliation, a third-degree felony. See id. The case

was tried to a jury. The State presented evidence that appellant threatened to harm the

victim, Laura Ramirez, after she reported appellant’s unwelcome requests for a date to

the police. Prior to his trial, appellant filed a motion in limine requesting a hearing

before the State made reference to or elicited testimony regarding appellant’s previous

convictions or prison sentences. The State responded that references to appellant

being on parole for murder were appropriate because they provided context for why the

victim did not want to have a relationship with appellant, support for the seriousness of

appellant’s threats, and evidence of appellant’s motive to threaten the victim. The trial

court ruled that the State could mention that appellant “is on parole right now. And then

let that come out if the witness—if they can recall it. That way we’ll let them testify

about it.”

        During opening statements, the State referenced appellant’s parole status by

stating that appellant informed the victim of his parole status and showed her a

newspaper clipping about the offense for which he was on parole. Later, at trial, the

victim, Ramirez, testified to this encounter with appellant, recalling that he had told her

that he was on parole for murder. Rodriguez’s coworker also testified that appellant had


        1
          This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
        2
           Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons
for it. See TEX. R. APP. P. 47.4.


                                                   2
informed the victim that he was on parole for murder. At closing arguments, the State

again recounted that the victim was aware that the appellant was on parole for murder.

The jury found appellant guilty and sentenced him to twenty years in prison.          This

appeal ensued.

                              I.      APPLICABLE LAW AND DISCUSSION

       The State, in its brief, argues that appellant did not preserve error for appeal

because his trial counsel did not object to evidence of: (1) appellant’s parole status or

(2) the fact that appellant was on parole for murder.         Appellant did not address

preservation of error in his brief.

       To preserve error for appeal, a defendant must (1) object, (2) state the grounds

with sufficient specificity, and (3) obtain an adverse ruling. TEX. R. APP. P. 33.1; see

Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007) (“To preserve error in

prosecutorial argument, a defendant must pursue to an adverse ruling his objections to

jury argument.”); Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). A motion

in limine seeks a preliminary ruling by a trial court that serves as a procedural device to

prevent prejudicial questions and statements from being made in the presence of the

jury. Norman v. State, 523 S.W.2d 669, 671 (Tex. Crim. App. 1975). Obtaining a ruling

on a motion in limine is not sufficient to preserve error for review, but rather there must

be a proper contemporaneous objection to the proffered evidence. Willis v. State, 785
S.W.2d 378, 384 (Tex. Crim. App. 1989); Webb v. State, 760 S.W.2d 263, 275 (Tex.

Crim. App. 1988);

       Here, while appellant obtained a ruling on his motion in limine, he failed to object

to any references at trial to his previous murder conviction or his parole status, which he



                                             3
now alleges were allowed erroneously. By not objecting at the time these references

were made, appellant waived any argument that the trial court erred by allowing

references either to appellant’s parole status or his prior murder conviction. See Willis,
785 S.W.2d at 384, Webb, 760 S.W.2d at 275. Therefore, appellant’s sole issue is not

preserved for our review. See TEX. R. APP. P. 33.1; Wilson, 71 S.W.3d at 349; Archie,
221 S.W.3d at 699. We overrule appellant’s issue.

                                       II.     CONCLUSION

       We affirm the trial court’s judgment.

                                                   __________________
                                                   ROGELIO VALDEZ
                                                   Chief Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of May, 2013.




                                               4